LACOMBE, Circuit Judge.
While I do not think the complainant has shown the manufacture hy the defendants of infringing mats of the kind described in the decision of Judge Coxe, it is impossible not to escape the conviction that they have kept such mats in stock, and offered them for sale. The catalogue which they circulated down to some time subsequent to June 1, 1891, offering mats of sizes not made hy the complainant, seems conclusive on this point. It may he that the defendant has no present intention of continuing such sales, hut, in view of the fact that there is a final decision sustaining the patent, it does not seem an unfair exercise of the court’s discretion to secure the continuance of that intention hy the granting of a preliminary injunction, at least until further order. The defendant cannot com*265plain, in view of the fací; that it lias infringed, or threatened infringement, although, when it did so it expected that complainant’s patent would turn out to be roid. If defendant does not intend to sell such infringing mats, its business is in no way interfered with by an order prohibiting it from doing so. if or does the suggestion that some improper use may be made of the order, by advertising it so as to interfere with or embarrass the defendant in the sale of other mats, — not now before the court, — warrant a refusal of the relief asked for. It is to be assumed that complainant has applied in good faith, a,nd intends to avail of the preliminary injunction only to accomplish the purpose for which it is granted, viz. the securing of the rights it has shown on this motion. Should the contrary appear hereafter, it will work such a change in the equities between (he parties that the court will experience no difficulty in reconsidering this decision.